 In the Matter of K. A. GRANGER, D/B/A GRANGER MOTOR COMPANY,EMPLOYERandINTERNATIONAL AssoclArloN OF MACHINISTS, DIS-TRICT LODGE 8 7, LOCAL LODGE 1309, PETITIONERCase No. 00-RC-589.-Decided September 30, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,a hearing was held before Eugene K.Kennedy, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The business of the Employer :The Employer is engaged in the operation of a service and repairstation, used car lot, and automobile sales agency in Madera, Cali-fornia.The Employer is a franchise holder for sale of Buick auto-mobiles.It also sells and installs replacement parts and accessoriesfor all types of vehicles.During the year 1948, the Employer purchased new cars valued inexcess of$75,000; and during the same year,its gross sales of parts,used cars and new cars,and receipts from the service and repairingof automobiles amounted to more than$450,000.Of this amount,in excess of 25 percent represented the sales of new cars.All the newcars are shipped from the Buick assembly plant at Southgate, Cali-fornia.Basicmanufacture of these cars takes place in Flint,-Michigan.The Employer makes no sales outside the State of California.The Employer contends that its new car business is separate fromits used car and service and repair business,and that, for such reason,the new car sales should not be considered in the determination ofwhether or not the Employer is engaged in commerce within the mean-ing of the Act.Employer concedes that the new car sales and theservice and repair department are in the same building and that the86 N. L. 11. B., No. 44.336 GRANGER MOTOR COMPANY337entire business operates under one owner and under the salve manage-ment.From the record, it is plain that the various operations of theEmployer together constitute an integrated whole, essential for aneffective and successful business.Contrary to the contention of the Employer, we find that it is en-gaged in commerce within the meaning of the Act.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer at its Madera, Cali-fornia, plant, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act :All shop employees including the partsmen, but excluding the officeand clerical employees, salesmen, and all supervisors as defined inthe Act.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, and election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or reinstated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by International Association of Machinists, District Lodge87, Local Lodge 1309.SeeMatter of Kaljian Chevrolet Company,82 N. L. R. B. 978, and cases cited therein.z Employer has an ex-serviceman on its pay roll in training for a supervisory position.This employee is an "on-the-job" trainee under the veterans training program, and is atpresent referred to as the assistant service manager.However, Employer states thatthis employee has no power to discipline or hire or fire or make any recommendation withreferenceto a change of status of any employee.His work consists of routine transmittalof directions.We shall include the assistant service manager in the unit found appro-priate.SeeMatter of The Peal Manufacturing Company,80 N. L. R. B. 827.